EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Chu on December 22, 2021.

The application has been amended as follows: 
	Claims
	1. (Currently Amended) An intelligent gripper for a hydraulic torque converter having an automatic tooth alignment function, comprising: 
an upper supporting plate having a plate center, a plate bottom end surface, a plate top end surface opposite said plate bottom end surface, and a plate circumference around said plate center; 
a clamping means being arranged in said plate center of said upper supporting plate and stretched downwards from said plate bottom end surface so as to be configured to clamp a T-shaped cap of the hydraulic torque converter; 
a vibration excitation means being comprised of: 
a plurality of vibration excitation cylinders, each cylinder having a piston rod; and 
a plurality of vibration excitation heads, each of the vibration excitation heads having a corresponding one of the vibration excitation cylinders, 
are uniformly distributed around said plate circumference of said upper supporting plate, and 
wherein each of the piston rods stretchone of the vibration excitation heads, said plurality of vibration excitation heads being alternately telescopically driven through alternate actions of said plurality of vibration excitation cylinders so as to be configured to alternately hit a disc-shaped body of the hydraulic torque converter into achieving tooth alignment of an internal spline of the hydraulic torque converter and an external spline of a box body; and 
a drive rotating means being comprised of: 
22a plurality of shifting blocks; 
a plurality of guide shafts; 
a plurality of spring adjustment rings; and 
a plurality of compression springs, each of the guide shafts having a corresponding one of the shifting blocks, a corresponding one of the spring adjustment rings, and a corresponding one of the compression springs, 
wherein each of the guide shafts have an upper shaft end and a lower shaft end opposite said upper shaft end, said upper shaft end stretching upwards above said upper supporting plate, said lower shaft end extending downwards vertically, said corresponding compression spring being sleeved around said lower shaft end between said corresponding spring adjustment ring and said corresponding shifting block, 
wherein each of the upper shaft ends is comprised of a shaft end check block, 
of the lower shaft ends is connected with a respective shifting block in a rotatable spherical socket engagement, and 
wherein each of the shifting blocks have a block bottom end and is comprised of a check ring at said block bottom end so as to be configured to sleeve a corresponding boss of the hydraulic torque converter and rotate together during work.
2. (Currently Amended) The intelligent gripper for the hydraulic torque converter having the automatic tooth alignment function according to claim 1, wherein said clamping means is comprised of: 23a clamping claw cylinder having an upper claw cylinder end and lower claw cylinder end opposite said upper claw cylinder end and being mounted at said plate bottom end surface; and 
three clamping claws at said lower claw cylinder end so as to be configured to be driven by said clamping claw cylinder to automatically stretch out or to be automatically closed with [[a]]the T-shaped cap of the hydraulic torque converter being clamped by said three clamping claws when closed.
6. (Currently Amended) The intelligent gripper for the hydraulic torque converter having the automatic tooth alignment function according to claim 1, wherein each of the vibration excitation heads have a flexible lower head end.
7. (Currently amended) The intelligent gripper for the hydraulic torque converter having the automatic tooth alignment function according to claim 2, wherein each of the clamping claws have an inner claw side and an outer claw side opposite said inner claw side are comprised of a hook block on said inner claw side so as to be configured to hook the T-shaped cap of the hydraulic torque converter.  
of the clamping claws have an inner claw side and an outer claw side opposite said inner claw side and is comprised of an arc-shaped groove in said outer claw side and an enclosed tension spring arranged in said arc-shaped groove, said enclosed tension spring being sleeved in said arc-shaped groove.
9. (Currently amended) The intelligent gripper for the hydraulic torque converter having the automatic tooth alignment function according to claim 1, wherein each of the shifting blocks comprise a shifting block body and a shifting block cover plate covering said shifting block body and being detachably connected to said shifting block body.
	Claims 1, 2, and 6 – 9 have been amended so as to alleviate several indefinite issues.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
“clamping means” as recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because “clamping means” is being interpreted under 13 U.S.C.(f), “clamping means” is being interpreted so as to comprise “a clamping claw cylinder having an upper claw cylinder end and a lower claw cylinder end opposite said upper claw cylinder end being mounted at said bottom end surface; and three clamping claws at said lower claw cylinder end so as to be configured to be driven by said clamping claw cylinder to automatically stretch out or to be automatically closed with the T-shaped cap of the hydraulic torque converter being clamped by said three clamping claws when closed” as taught by claim 2.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“vibration excitation means” as recited in claim 1
“drive rotating means” as recited in claim 1
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Each of “vibration excitation means” and “drive rotating means” are not being interpreted under 35 U.S.C. 112(f) because claim 1 defines each of these limitations with sufficient structure as to allow one skilled in the art to perform the recited function.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Allowable Subject Matter
Claims 1 – 9 are allowed
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art Zhang (Chinese Patent Publication Number CN 203817732 U, cited in IDS) teaches an intelligent gripper (figure 1, machine translation, page 2, first paragraph after ‘Utility model content’) comprising an upper supporting plate having a plate center, a plate bottom end surface, a plate top end surface opposite said plat bottom end surface, and a plat circumference around said plate center (figure 1, element 501 being the ‘upper supporting plate’); and a vibration excitation means being comprised of: a plurality of vibration excitation cylinders (figures 1 and 2, element 503 being the ‘vibration excitation cylinders’), each cylinder having a piston rod (figures 1 and 2, bolt housed within element 503 being the ‘piston rod’); and a plurality of vibration excitation heads, each of the vibration excitation heads having a corresponding one of the vibration excitation cylinders (figures 1 and 2, nut connected to the bolt of element 503 being the ‘vibration excitation heads’); wherein said plurality of vibration excitation cylinders are uniformly distributed around said plate circumference of said upper supporting plate (figures 1 – 3, elements 503 and 501), and wherein each of the piston rods stretch downwards vertically and is connected to a respective one of the vibration excitation heads (figures 1 – 3, elements 503 and nuts connected to element 503).
However, Zhang does not teach a clamping means a clamping claw cylinder having an upper claw cylinder end and lower claw cylinder end opposite said upper claw cylinder end and being mounted at said plate bottom end surface, and three clamping claws at said lower claw cylinder end; and a drive rotating means being comprised of a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726